368 F.2d 331
Richard Lamar PATTERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 23180.
United States Court of Appeals Fifth Circuit.
October 3, 1966.
Rehearing Denied November 4, 1966.

Frank B. Stow, Gainesville, Ga., for appellant.
Charles B. Lewis, Jr., Asst. U. S. Atty., Charles L. Goodson, U. S. Atty., Thomas K. McWhorter, Asst. U. S. Atty., for appellee.
Before RIVES, BELL, and THORNBERRY, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment entered after a jury verdict of guilty on a four count indictment charging appellant with having violated the internal revenue laws relating to illicit distilled spirits. 26 U.S.C.A. §§ 5179(a); 5205(a) (2); 5601(a) (1), (4); 5604(a) (1); and 5686.


2
The record demonstrates a sufficiency of evidence to warrant the conviction; no illegal search; and no error in admitting a prior felony conviction, after appellant testified, for purposes of impeachment.


3
Affirmed.